DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 07/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 in line 1 recites the limitation "the signal".  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether “the signal” is referencing any particular “signal” i.e. first signal, last signal or some other type of energy or band filtered signal within “the signals” (plurality) recited in claim 1 line 9.
Claim 21 recites “at least one of data and power” which renders the claim unclear. More specifically, it is unclear as to whether claim 21 “at least one of data and power” is the same as, different than or in addition to that recited in claim 1 line 13 “at least one of data and power”. If different it is unclear as to how or in what manner they are different. If same, Examiner suggests amending to – the at least one of data and power--.
Claim 21 recites “wherein the signal whose voltage is increased by the voltage increasing converter is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement” which renders the claim unclear. First, claim 1 in lines 11-13 recites “wherein the inductive coil arrangement is further configured to form a transcutaneous link with the implantable coil to transmit at least one of data and power to the implantable component” i.e. transcutaneous link is required. However, claim 21 appears to suggest that transmission of at least one of data and power to the implantable component via the inductive coil arrangement can occur without the transcutaneous link, in other words, transcutaneous link is optional for this functionality here. Examiner suggests amending claim 21 to --wherein the signals whose voltage is increased by the voltage increasing converter is used for transmission of the at least one of data and power to the implantable component via the inductive coil arrangement and the transcutaneous link —to resolve the conflict.
Claim 21 recites “wherein the signal whose voltage is increased by the voltage increasing converter is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement” which renders the claim unclear. More specifically, claim 21 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  capacitive circuit arrangement configured to adjust the resonance frequency of the inductive coil arrangement to a plurality of resonance frequencies including at least the second resonance frequency via respective tuning circuit” as disclosed in instant application specification at least fig. 2-3 and page 10 para. [2-5] which capacitive circuit arrangement would be essential for the transmission of at least one of data and power to the implantable component via the inductive coil arrangement as recited in claim 21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
For rejection of each of the unamended claims 1-18, 20 under 35 U.S.C. 103, please see Non-Final Rejection Office Action dated 04/22/2022 pages 2-26.
 Newly added Dependent Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ridler et al. (Pub. No.: US 20170040841, hereinafter referred to as "Ridler") in view of Kim et al. (Pub. No.: US 20140152251, hereinafter referred to as "Kim"), and further in view of Hatanaka et al. (Pub. No.: US 20160241063, hereinafter referred to as "Kim"), and further in view of Thomasson et al. (Pub. No.: US 20070195965, hereinafter referred to as "Thomasson").
As per newly added dependent Claim 21, the combination of Ridler, Kim, Hatanaka, and Thomasson as a whole discloses implantable hearing aid system according to claim 1 (please see Non-Final Rejection Office Action dated 04/22/2022 pages 3-6), and further discloses wherein the signal whose voltage is increased by the voltage increasing converter is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement (Here, this claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the signal whose voltage is increased by the voltage increasing converter is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement” would also include the interpretation “the signal whose voltage is increased by the voltage increasing converter is at least indirectly used for at least indirect transmission of at least one of data and power to the implantable component at least indirectly via the inductive coil arrangement”. Further, since claim 1 from which this instant claim depends upon, uses the inclusive or open-ended transitional phrase “comprising” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Lastly, the limitation “is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement” is intended result and thus, prior art voltage increasing converter that generates a signal that is capable of the recited function/intended use would read on this limitation. Hatanaka discloses hearing aid charging system ([0007]) comprising a charging unit ([0014] – charging unit 112), voltage increasing unit ([0054] – voltage boosting unit 124c), and rechargeable battery ([0046] – battery 3) wherein the voltage increasing unit ([0054] – voltage boosting unit 124c) is configured to increase a voltage of signals obtained from the rechargeable battery ([0054], Fig. 3 – Voltage boosting unit 124c increases the voltage from the battery) which voltage increasing functionality when used in the implantable hearing aid system ([0020]) of Ridler discloses the limitation as recited by the Applicants and interpreted as detailed above i.e. the signal whose voltage is increased by the voltage increasing converter is capable of at least indirectly being used for at least indirect transmission of at least one of data and power to the implantable component at least indirectly via the inductive coil arrangement).
Response to Amendment
 According to the Amendment, filed 07/21/2022, the status of the claims is as follows:
Claims 1-18, 20 are previously presented;
Claim 21 is new; and
Claim 19 is cancelled.
By the current amendment, as a result, claims 1-18, 20-21 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections Based on Prior Art presented on Pages 6-9 of Applicant’s Amendment dated 07/21/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Independent Claim 1[A] Claims 1 stand rejected under 35 U.S.C. § 103 as being unpatentable over Ridler et al. (US 2017/0040841) in view of Kim et al. (US 2014/0152251), Hatanaka et al. (US 2016/0241063), and Thomasson et al. (US 2007/0195965). These rejections are respectfully traversed. 

[B] Ridler is still relied upon as the primary reference in these rejections. Ridler fails to teach or suggest the following claim features:
(i) the voltage decreasing converter being configured to decrease a voltage of the power signals received from the charger unit for use in charging the rechargeable battery, and 
 (ii) the voltage increasing converter being configured to increase a voltage of signals obtained from the rechargeable battery.

[C] On pages 4-6 of the Office Action, the Examiner cites to Kim and Hatanaka respectively to teach features (i) and (ii). 

[D] the Examiner's proposed modification of Ridler of replacing Ridler's voltage increasing converter 140 with Kim's voltage decreasing DC-DC converter, and replacing Ridler's voltage decreasing converter 142 with Hatanaka's voltage boosting unit, would necessarily require Ridler to use charging signals exceeding the voltage level of the rechargeable battery, thereby increasing the risk of damaging Ridler's voltage- limited components. As such, the Examiner's proposed modification would render Ridler's invention unsatisfactory for its intended purpose. Such a modification is improper under 35 U.S.C. § 103, as discussed in MPEP § 2143.01(V).

[E] Therefore, the Examiner's proposed combination of Ridler, Kim, and Hatanaka is improper under § 103. Further, neither Thomasson nor any of the other cited references are able to cure these deficiencies with respect to claim 1.

[F] Therefore, the Examiner's proposed combination of Ridler, Kim, and Hatanaka is improper under § 103. Further, neither Thomasson nor any of the other cited references are able to cure these deficiencies with respect to claim 1.

[G] Applicant also notes that Kim and Hatanaka (as well as Thomasson) teach … hearing aids and do not mention implants.

[H] Since the Examiner's proposed combination of Ridler, Kim, and Hatanaka is improper under § 103, Applicant respectfully submits that the Examiner has failed to establish a primafacie case of obviousness against independent claim 1. At least for the reasons explained above, Applicant respectfully submits that the combination of elements as set forth in independent claim 1 is not disclosed or made obvious by the applied references. Accordingly, reconsideration and withdrawal of this rejection are respectfully requested.


Applicant’s arguments 19[A-H] with respect to the above claim limitations in Claim 1 have been considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments [D-E] above, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of applied art, Ridler, Kim, Hatanaka, and Thomasson, as a whole discloses limitations (i) and (ii) (see Applicant’s arguments [B] above) as explicitly, positively recited by the Applicants.
With respect to Applicant’s arguments [D] above, Applicants appear to be misconstruing the rejection and motivation as recited in Office Action dated 04/22/2022. The modification proposed are [i] modify the voltage decreasing converter in the hearing aid system of Ridler to decrease a voltage of the power signals received from the charger unit for use in charging the battery as taught by Kim i.e.  voltage decreasing converter modified to function as in Kim which is to decrease a voltage of the power signals received from the charger unit for use in charging the battery and not “replacing Ridler's voltage increasing converter 140 with Kim's voltage decreasing DC-DC converter” or a substitution of structures as stated by Applicants in [F] above; [ii] to modify the voltage increasing converter of Ridler in view of Kim to increase a voltage of signals obtained from the rechargeable battery as taught by Hatanaka i.e. modify the voltage increasing converter of Ridler to function as in Hatanaka which is to increase a voltage of signals obtained from the rechargeable battery and not “replacing Ridler's voltage decreasing converter 142 with Hatanaka's voltage boosting unit” or a substitution of structures as stated by Applicants in [F] above.
Further, with respect to Applicant’s arguments [F] above that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, [1] it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the voltage decreasing converter in the hearing aid system of Ridler to decrease a voltage of the power signals received from the charger unit for use in charging the battery as taught by Kim in order to provide the desired voltage level to the battery in the hearing aid system which can be less than voltage signals of the charger unit (as also evidenced in Kim – [0098]) as to not provide excessive voltage to the battery; [2]   further, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the voltage increasing converter of Ridler in view of Kim to increase a voltage of signals obtained from the rechargeable battery as taught by Hatanaka so that the hearing aid system can be driven at a voltage higher than the terminal voltage of the battery which can reduce cost reduction and increase the flexibility of components used in the hearing aid system as also evidenced in Hatanaka – [0061]; [3] lastly, it  would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Ridler in view of Kim, Hatanaka, and Thomasson to include the first resonance frequency and the second resonance frequency are selectively limited to a frequency range between 110 kHz and 205 kHz as further taught by Thomasson because this frequency range provides adequate charging power to the hearing aid for proper use as also evidenced in Thomasson – [0037].
With respect to Applicant’s arguments [G] above, arguing against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of applied art, Ridler, Kim, Hatanaka, and Thomasson, as a whole discloses limitations (i) and (ii) (see Applicant’s arguments [B] above) as explicitly, positively recited by the Applicants. Further, Examiner notes that the motivation to combine the references also comes from the nature of the problem to be solved with one solution being i.e. modify the voltage of the battery charging signals via voltage converters to a voltage level that is within the operating range of the voltage-limited communication components while being compatible with the battery.
For the above reasons, the 35 U.S.C. § 103 rejection of claim 1 as raised in Office Action dated 04/22/2022 is proper and is being maintained at this time. Please also cross-reference detailed claim 1 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations as detailed in Office Action dated 04/22/2022 pages 3-6.

Issues Raised and Arguments/Remarks to Rejections Based on Prior Art presented on Pages 9 of Applicant’s Amendment dated 07/21/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-18, 20 and Newly Added Claim 21.
 [a] Claims 2, 4, and 18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Ridler et al. (US 2017/0040841) in view of Kim et al. (US 2014/0152251), Hatanaka et al. (US 2016/0241063), and Thomasson et al. (US 2007/0195965). Claims 3, 17, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Ridler in view of Kim, Hatanaka and Thomasson, and further in view of Fort (US 2015/0380972). Claim 5 stands rejected under 35 U.S.C. § 103 as being unpatentable over Ridler in view of Kim, Hatanaka and Thomasson, and further in view of Case et al. (US 2018/0063655). Claims 6-9 and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Ridler in view of Kim, Hatanaka and Thomasson, and further in view of Meskens (US 2018/0272131). Claims 10 and 11 stand rejected under 35 U.S.C. § 103 as being unpatentable over Ridler in view of Kim, Hatanaka and Thomasson, and further in view of Aghassian et al. (US 2010/0137948). Claims 12 and 14-16 stand rejected under 35 U.S.C. § 103 as being unpatentable over Ridler in view of Kim, Hatanaka and Thomasson, and further in view of Leysieffer et al. (US 2002/0071581). Claim 13 stands rejected under 35 U.S.C. § 103 as being unpatentable over Ridley in view of Kim, Hatanaka, Thomasson, and Leysieffer, and further in view of Meskens. These rejections are respectfully traversed. 

With regard to dependent claims 2-18 and 20, Applicant submits that these claims depend, either directly or indirectly, from independent claim 1, which is allowable for the reasons set forth above. Therefore, claims 2-18 and 20 are allowable at least by virtue of their dependence from claim 1. Reconsideration and allowance thereof are respectfully requested.

[b1] New Claims: Claim 21 has been added for the Examiner's consideration.  Applicant submits that claim 21 depends from independent claim 1, and is therefore allowable based on its dependence from claim 1, which is believed to be allowable. 

[b2] In addition, claim 21 recites further limitations, which are not disclosed or made obvious by the applied references. For instance, in the Office Action (page 5), the Examiner relies on Hatanaka to teach the claimed "voltage increasing converter." However, as mentioned above, Hatanaka does not disclose an implantable component of its hearing aid, and thus does not teach or reasonably suggest that the output of its alleged "voltage increasing converter" is used for transmission data or power to an implantable component via an inductive coil arrangement. Consideration and allowance of claim 21 are respectfully requested. 


Applicant’s arguments 20[a], [b1-b2] with respect to dependent claims have been considered but are not persuasive for the following reasons. 
With respect to Applicant’s arguments [a], [b1], Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above in this instance were not found persuasive.
With respect to Applicant’s arguments [b2] with respect to claim 21, this claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the signal whose voltage is increased by the voltage increasing converter is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement” would also include the interpretation “the signal whose voltage is increased by the voltage increasing converter is at least indirectly used for at least indirect transmission of at least one of data and power to the implantable component at least indirectly via the inductive coil arrangement”. Additionally, the limitation “is used for transmission of at least one of data and power to the implantable component via the inductive coil arrangement” is intended result and thus, prior art voltage increasing converter that generates a signal that is capable of the recited function/intended use would read on this limitation. Hatanaka discloses hearing aid charging system ([0007]) comprising a charging unit ([0014] – charging unit 112), voltage increasing unit ([0054] – voltage boosting unit 124c), and rechargeable battery ([0046] – battery 3) wherein the voltage increasing unit ([0054] – voltage boosting unit 124c) is configured to increase a voltage of signals obtained from the rechargeable battery ([0054], Fig. 3 – Voltage boosting unit 124c increases the voltage from the battery) which voltage increasing functionality when used in the implantable hearing aid system ([0020]) of Ridler discloses the limitation as now recited by the Applicants and interpreted as detailed above i.e. the signal whose voltage is increased by the voltage increasing converter is capable of at least indirectly being used for at least indirect transmission of at least one of data and power to the implantable component at least indirectly via the inductive coil arrangement. 
For the above reasons, the 35 U.S.C. § 103 rejection of dependent claims 2-18, 20 as raised in Office Action dated 04/22/2022 is proper and is being maintained at this time. Please also cross-reference detailed claim 2-18, 20 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations as detailed in Office Action dated 04/22/2022. 
Further for reasons detailed above, claim 21 is rejectable under 35 U.S.C. § 103 over the combination of applied art Ridler, Kim, Hatanaka, and Thomasson as a whole and thus, not allowable at this time. Please also cross-reference detailed claim 21 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above. Examiner suggests amending claim 21 to cure the 35 U.S.C 112 issues raised in this Office Action and further including capacitive circuit arrangement circuit features.  
Examiner Note
Examiner suggests amending independent claim 1 to include subject-matter of claim 21 with claim 21 amended to cure the 35 U.S.C 112 issues raised in this Office Action and including capacitive circuit arrangement circuit features.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20180124529 A1 for disclosing a hearing instrument comprising a rechargeable battery source providing a battery supply voltage and a switched capacitor DC-DC converter comprising a DC input coupled to the battery supply voltage for converting the battery supply voltage into a higher or lower DC output voltage. The hearing instrument comprises at least one active circuit connected to the DC output voltage for energizing active components of the at least one active circuit. This prior art is similar in terms of use of capacitor DC-DC converter comprising a DC input coupled to the battery supply voltage for converting the battery supply voltage into a higher or lower DC output voltage to that disclosed.
US 20120170781 A1 for disclosing hearing aid that includes a set of battery charging terminals configured to be connected to a battery. A receiver oscillator circuit is electrically coupled to the set of battery charging terminals, the receiver oscillator circuit includes a receiver coil which is tuned to resonate at a resonance frequency in a range of MHz and at the resonance frequency. The receiver coil is configured to receive magnetic energy in the form of electromagnetic waves of a frequency similar to the resonance frequency of the receiver coil and converts the magnetic energy of the received electromagnetic waves to an electrical current to charge the battery via the set of battery charging terminals. This prior art is similar in terms of use of receiver coil that is configured to receive magnetic energy in the form of electromagnetic waves of a frequency similar to the resonance frequency of the receiver coil that converts the magnetic energy of the received electromagnetic waves to an electrical current to charge the battery via the set of battery charging terminals to that disclosed.
US 5279292 A for disclosing charging system for implantable hearing aids with a repeatedly rechargeable direct voltage source. The charging system comprises an implantable receiving resonant circuit as the electrical energy source for the direct voltage source to be charged and a transmitting resonant circuit located outside the body that can be inductively coupled with the receiving resonant circuit for power transmission from outside the body to inside the body for transcutaneous and for percutaneous power transmission between the implantable receiving resonant circuit and the external transmitting resonant circuit similar in terms of hearing aid that provides transcutaneous and for percutaneous power transmission between the implantable receiving resonant circuit and the external transmitting resonant circuit to that disclosed and claimed.
US 20050017673 A1 for disclosing a hearing aid circuitry including a remote battery charging system comprising an identifier for identifying different battery types within a device to a switch for allowing or disallowing charging of the battery. The hearing aid device comprises elements including device circuitry; battery contacts for accepting a replaceable battery for powering the device circuitry; a power receiver for receiving power to charge the battery; and an identifier for identifying type of the battery and controlling a switch for allowing or disallowing charging of the battery in response to the identifier similar in terms of use of a remote battery charging system of a hearing aid to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
September 7, 2022